Title: From Thomas Jefferson to George Jefferson, 15 June 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello June 15. 99.

Your favor of June 10. came to hand yesterday. at the same time a mr Goode called on me, a young man living in Richmond & in mr Ross’s employ, who told me that the day before he left Richmond tobo. was got up to 56/ cash, and that mr Gallego had given that on that day, say June 9. he was positive but whether quite exact or not if there be a prospect of it’s getting up to 10. D. we had better defer the shipment to New York (if it be not already made) nor, if it should rise so that 10. D. can be got, would I sell on a rising market. I think it always better to wait till it begins to fall. the small loss then sustained is generally less than is occasioned by a premature sale. we may wait the more safely as the quantity & quality of our tobo. even after common tobo. has fallen a little, will still command the price it has fallen from. I would wish you therefore to act on these ideas, with respect to mine. I expect you have by this time recd. the 13th. hogshead from hence with the manifest. I now inclose you a draught on mr Barnes for 800. Doll. which be pleased to convert into cash at convenience. I shall probably begin to draw on that fund about the 1st. of July. it should have been on stamped paper, but I have none, & the Distributor lives 20. or 30. miles from me in the mountains, & has no deposit near us. still I will endeavor to get a stamped paper &, if possible, will forward it, lest the purchaser of the bill should make a difficulty. mr Barnes will make none. I write to him by this post. In settling an old account with my merchant it is necessary for me to know the highest price given for flour at Richmond [and Man]chester from Nov. 10. 97. to May 1. 98. I will thank you for this information.—I wish [to get] a light […] or straw hat. mr Randolph […] one at Braddick & Butler’s, a black one, which he says would fit [me]. will you be so good as to send it to me, if still there? have […] I am affectionately Dr. Sir
